Name: COMMISSION REGULATION (EC) No 76/96 of 19 January 1996 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy
 Date Published: nan

 20 . 1 . 96 I EN 1 Official Journal of the European Communities No L 15/3 COMMISSION REGULATION (EC) No 76/96 of 19 January 1996 on the supply of milk products as food aid food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 3 396 tonnes of milk powder and 500 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 2 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (Ã  OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 15/4 ran Official Journal of the European Communities 20 . 1 . 96 ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 410/95 (lot A), 411 /95 (lot B), 412/95 (lot C) and 413/95 (lot D) 2. Programme : 1995 3. Recipient ^): UNRWA, Supply division, Amman Office, PO box 140157 Amman  Jordan (Tlx 21170 UNRWA JC, fax 86 41 27) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer lot A : Ashdod : West Bank, PO box 19149, Jerusalem (tel . (972 2)89 05 55 ; telex 26194 UNRWA IL ; fax (972 2) 81 65 64) PO box 4313, Damascus, SAR (tel . (963 11 ) 662 40 81 ; telex 412006 UNRWA SY ; fax (963 11)661 56 23) lot A : Ashdod lot B : Lattakia lot C : Amman lot D : Ashdod PO box 484, Amman, Jordan (tel . (962 6)74 19 14/77 22 26 ; telex 23402 UNRWA JFO JO ; fax (962 6) 74 63 61 ) lot D : Ashdod : Gaza c/o Field Supply and Transport officer, West Bank  West Bank, PO box 19149, Jerusalem (tel . (972 2) 89 05 55 ; fax (972 2) 81 65 64 ; telex 26194 UNRWA IL) 5. Place or country of destination (*) : lots A and D : Israel ; lot B : Syria ; lot C : Jordan 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (6) (8) : (See OJ No C 114, 29. 4. 1991 , p. 1 , I .C.(1 )) 8 . Total quantity : 338 tonnes 9. Number of lots : 4 (lot A : 40 tonnes ; lot B : 82 tonnes ; lot C : 76 tonnes ; lot D : 140 tonnes) 10 . Packaging and marking 17) (1Q) : 1 kg sachets See OJ No C 114, 29 . 4. 1991 , p. 1 , (I.C (2), I.C (3) and IA (2) ( 1 )) Markings in English Supplementary markings : 'NOT FOR SALE' lot C : 'Date of expiry . . .' (date of manufacture plus nine months) 11 . Method of mobilization : Community market The whole milk powder must be manufactured after the award of the tender 1 2. Stage of supply : lots A, B and D : free at port of landing  landed ; lot C : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lots A and D : Ashdod ; lot B : Lattakia 16. Address of the warehouse and, if appropriate, port of landing : lot C : UNRWA warehouses, Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 3 . 1996 18. Deadline for the supply : lots A, B and D : 31 . 3 . 1996 ; lot C : 7 . 4. 1996 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 5. 2. 1996 (Brussels time) 20 . 1 . 96 I EN I Official Journal of the European Communities No L 15/5 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19 . 2. 1996 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 18  31 . 3 . 1996 (c) deadline for the supply : lots A, B, D : 14. 4. 1996 ; lot C : 21 . 4 . 1996 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel. Attention ! New numbers : (telex 25670 AGREC B ; fax (32 2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4): refund applicable on 16. 1 . 1996, fixed by Commission Regulation (EC) No 3024/95 (OJ No L 315, 29. 12. 1995, p. 3) No L 15/6 | EN I Official Journal of the European Communities 20 . 1 . 96 LOT E 1 . Operation No ('): 425/95 2. Programme : 1995 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFPI) 4. Representative of the recipient : to be designated by the recipient 5 . Place or country of destination (*) : Cape Verde 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 { under I.B. ( 1 )) 8 . Total quantity : 384 tonnes 9. Number of lots : (E 1 : 250 tonnes ; E 2 : 134 tonnes) 10 . Packaging and marking Of) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IA (2) (3), I.B. (2) and I.B. 3 Language to be used for the marking : Portuguese 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  » 1 5. Port of landing : E 1 : Praia ; E 2 : Mindelo 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 3 . 1996 18 . Deadline for the supply : 7 . 4 . 1996 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 2. 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 2. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 3. 1996 (c) deadline for the supply : 21 . 4. 1996 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel . Attention ! New numbers : (telex 25670 AGREC B ; telefax (32 2) 296 70 03 / 296 70 04) 25 . Refund payable on request by the successful tenderer (4) : refund applicable on 16. 1 . 1996, fixed by Commission Regulation (EC) No 3024/95 (OJ No L 315, 29 . 12. 1995, p. 3) 20 . 1 . 96 Official Journal of the European Communities No L 15/7 LOT F 1 . Operation No ('): 417/95 2. Programme : 1995 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination (*) : Chad 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 ( under I.B ( 1 )) 8 . Total quantity : 449 tonnes 9. Number of lots : one (Fl : 123 tonnes ; F2 : 73 tonnes ; F3 : 133 tonnes ; F4 : 59 tonnes ; F5 : 59 tonnes) 10. Packaging and marking Q (') : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IA (2) (3), I.B (2) and I.B (3)) Language to be used for the marking : French 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : WFP Warehouses in : Fl : N'Djamena ; F2 : Mao ; F3 : Mongo ; F4 : Abeche ; F5 : Moundou 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 3 . 1996 18 . Deadline for the supply : 28 . 4. 1996 1 9 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 2. 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19 . 2. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 3 . 1996 (c) deadline for the supply : 12. 5. 1996 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel . Attention ! New numbers : (telex 25670 AGREC B ; fax (32 2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 16. 1 . 1996, fixed by Commission Regulation (EC) No 3024/95 (OJ No L 315, 29 . 12. 1995, p. 3) No L 15/8 EN Official Journal of the European Communities 20 . 1 . 96 LOT G 1 . Operation No ('): 418/95 2. Programme : 1995 3 . Recipient ^): World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 I WFP) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination (*) : Cuba 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 ( under I.C ( 1 )) 8 . Total quantity : 2 225 tonnes 9. Number of lots : 1 10 . Packaging and markingQf) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IA (2) (3), I.C (2) and I.C (3)) Language to be used for the marking : Spanish 1 1 . Method of mobilization of product : Community market The manufacture of the whole milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : La Habana 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 3. 1996 18 . Deadline for the supply : 14. 4. 1996 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 5. 2. 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 2. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 3 . 1996 (c) deadline for the supply : 28 . 4. 1996 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel . Attention ! New numbers : (telex 25670 AGREC B ; fax (32 2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 16. 1 . 1996, fixed by Commission Regulation (EC) No 3024/95 (OJ No L 315, 29 . 12. 1995, p. 3) 20. 1 . 96 I EN I Official Journal of the European Communities No L 15/9 LOT H 1 . Operation No (') : 427/95 2. Programme : 1995 3. Recipient (2) : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex 626675 I WFP 4. Representative of the recipient : to be designated by the recipient 5 . Place or country of destination (*) : Cuba 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3)(6) : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under I.E ( 1 ) and OJ No C 182, 13 . 7. 1991 , p. 24) 8 . Total quantity : 500 tonnes 9 . Number of lots : one 10. Packaging and marking Q (9) : OJ No C 114, 29. 4. 1991 , p. 1 (under I.E (2) and I.E (3)) 5 kg metal cans, without cardboard cross-pieces Language to be used for the marking : Spanish 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing : La Habana 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 3. 1996 18 . Deadline for the supply : 14. 4. 1996 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 2 . 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 2. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 3 . 1996 (c) deadline for the supply : 28 . 4. 1996 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat, 200, B-1049 Bruxelles/Brussel. Attention ! New numbers : (telex 25670 AGREC B ; fax (32 2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 16. 1 . 1996, fixed by Commission Regulation (EC) No 3024/95 (OJ No L 315, 29. 12. 1995, p. 3) No L 15/10 EN Official Journal of the European Communities 20 . 1 . 96 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12. 12. 1995, p. 1 ), shall not apply to this amount (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4 . 1991 , p. 33. (') The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate. (*) Notwithstanding OJ No C 1 14 of 29 . 4. 1991 , point I. B.3 (c) or I. C. 3 (c) or I. E. 3 (c) is replaced by the following : 'the words "European Community*'. (8) Lot B : The health certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including the statement that consular fees and charges have been paid. (9) Placed in 20-foot containers . The free holding period for containers must be at least 15 days . ( 10) Shipment to take place in 20-foot containers : lots A, B and D : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 1 5 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers not more than 17 tonnes each, net.